DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 04/02/2021.

Status of Claims
	In Applicant’s amendment filed on 04/02/2021, claims 1, 4, 5, 11, 14, 15 and 20 have been amended; claims 3 and 13 are canceled; claims 1-2, 4-12 and 14-20 remain pending. 

Response to Arguments
Claim Rejections Under 35 U.S.C. §103
	The previous rejections of claims 1, 7-8, 10-11, 17-18 and 20 under 35 U.S.C. § 103 as unpatentable over U.S. Pat. Pub. No. 2014/0068662 to Kumar, in view of U.S. Pat. Pub. No. 2012/0289147 to Raleigh et al. (hereinafter “Raleigh”), and in view of U.S. Pat. Pub. No. 2018/0211403 to Hotson et al. (hereinafter “Hotson”), are hereby withdrawn in view of Applicant’s amendment and remarks dated 04/02/2021.
	The previous rejections of claims 2 and 12 under 35 U.S.C. §103 as unpatentable over Kumar in view of Raleigh in view of Hotson as applied above and further in view of U.S. Pat. Pub. No. 2016/0253710 to Publicover (hereinafter “Publicover”), are hereby withdrawn in view of Applicant’s amendment and remarks date 04/02/2021.
	The previous rejections of claims 9 and 19 under 35 U.S.C. §103 as unpatentable over Kumar in view of Raleigh in view of Hotson as applied above, and further in view of 

Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.

Examiner’s Statement of Reasons of Allowance
	The following is an examiner’s statement of reasons for allowance:  independent claims 1, 4, 5, 11, 14 and 15 (and their respective dependent claims) are allowable based on Applicant’s amendment and remarks dated 04/02/2021, in view of application’s specification (page 6, line 16 through page 8, line 15; and page 10, line 1 through page 14, line 17).
	Independent claims 1, 4, 5, 11, 14 and 15 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.
	Independent claims 1 and 11 recite, among other things, receive an array comprising durations of a plurality of secondary content item slots associated with the first content stream; determine for the first content stream, a plurality of classes, each of the plurality of classes associated with a different time duration of a corresponding plurality of time durations; classify the secondary content item slot of the first content stream into a first class of the plurality of classes based on the array comprising durations of the plurality of secondary content item slots associated with the first content 
	Independent claims 4 and 14 recite, among other things, receive an array comprising durations of a plurality of secondary content item slots associated with the first content stream; determine for the first content stream, a plurality of classes, each of the plurality of classes associated with a different time duration of a corresponding plurality of time durations; classify the secondary content item slot of the first content stream into a first class of the plurality of classes based on the array comprising durations of the plurality of secondary content item slots associated with the first content stream, prefetch and store, based on a time duration of the first class of the plurality of classes into which the secondary content item slot was classified, a secondary content item for each of the plurality of client devices, wherein the classifier comprises a recurrent neural network; determine a number of the plurality of client devices is below a predetermined threshold; receive an indication of a duration of a length of the secondary content item slot for the secondary content item; and select a second content item to place into the secondary content item slot of the first content stream responsive to the 
	Independent claims 5 and 15 recite, among other things, receive an array comprising durations of a plurality of secondary content item slots associated with the first content stream; determine for the first content stream, a plurality of classes, each of the plurality of classes associated with a different time duration of a corresponding plurality of time durations; receive a publisher identifier of the first content stream and a display time of the first content stream; classify the secondary content item slot into the one a first class of the plurality of classes based on the array comprising durations of the plurality of secondary content item slots associated with the first content stream, the publisher identifier, and the display time; and prefetch and store, based on a time duration of the first class of the plurality of classes into which the secondary content item slot was classified, a secondary content item for each of the plurality of client devices, wherein the classifier comprises a recurrent neural network.
	None of the cited prior art or searched prior art, either singularly or in combination, teaches a system and/or method comprising the claimed detailed limitations described herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423